                                                    I ;SDC-~
      Case 1:19-cr-00382-AKH Document 31 Filed 06/27/19     -DNY
                                                         Page 1 of 2
                                                                        ! DOCt'WENT
                                                                        '
                                                                        1   ELECTRONICALLY FILED
                                                                            DOC#:
                                  GEORGE D. MURPHY, JR.                           ---'1'- ,~:-1- -.-,.--
                                           ATTORNEY AT LAW                  DATE FILED: --f--'-1 ---L..-+ -
                                       1001 FANNIN STREET. SUITE 2450
                                            HOUSTON. TEXAS 77002

BOARD CERTIFIED-CRIMINAL LAW                                                   rELEPHONE 713 658 1960
TEXAS BOARD OF LEGAL SPECIALl7.ATJON                                        george@georgemurphylawyer com




                                             June 26, 2019



Honorable Alvin K. Hellerstein
United States District Judge
United States District Court,
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007-1312

        RE:     United States v. David Smothermon 19 Cr. 382; Request To
                Travel to Western District of Texas


Dear Judge Hellerstein:
      I write to request that the conditions of Mr. David Smothe rmon's release be
amende d to allow him to attend a family reunion from July 7, 2019, through July 10,
2019, in Lake Buchanan, Texas, which is in the Western District of Texas.
       Mr. Smothe rmon is charged with one count of commit ting wire fraud. On
Novem ber 27, 2018, the court ordered Mr. Smothe rnon's release on a $1,000, 000
personal recogni zance bond with $100,000 placed in the registry of the court and a
condition that Mr. Smothe rmon's travel be restricted to the Souther n District of New
York, the Eastern District of New York, and the Southern District of Texas where
Mr. Smothe rman lives. Mr. Smothe rmon is in complia nce with all the conditions of
his release.
       I have conferred with both Mr. Michael Cannon, Mr. Smothe rmon's
supervising pretrial services officer, and with Ms. Kristy Greenburg, the Assistant
United States Attorney handling Mr. Smothe rmon's case. Both are unoppo sed to
Mr. Smothe rmon's travel to the Western District of Texas to attend a family reunion
from July 7, 2019, through July 10, 2019.
     Case 1:19-cr-00382-AKH Document 31 Filed 06/27/19 Page 2 of 2



       Therefore, I respectfully ask that the court so order this request and amend
                                                                                   n
Mr. Smothermon's conditions ofrelea se to allow the requested travel to the Wester
District of Texas.




                                          Sincerely,



                                     (Ji)                                         •


                                 /        ,George
                                      /
